825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles D. RAGLAND, Arkansas Commissioner of Revenue,Plaintiff-Appellee,v.Franklin SANDERS, Defendant-Appellant.
No. 86-6104
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the decision of the district court was entered August 29, 1986.  A Rule 59, Federal Rules of Civil Procedure, motion to vacate or for new trial was served on September 11, 1986, and denied by order filed on October 8, 1986.  A notice of appeal from the district court decision was filed on September 25, 1986.


3
The motion for a new trial was served within 10 days as calculated pursuant to Rule 6(a), Federal Rules of Civil Procedure, and tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The notice of appeal filed before the district court ruled on the time tolling motions has no effect.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction due to a premature notice of appeal.  Rule 9(b)(1), Rules of the Sixth Circuit.